Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on August 18, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on July 13, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1 and 17, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for a hard disk drive comprising: a base deck including a floor portion and a side wall portion, the floor portion extending between an upper surface and a bottom surface, the side wall portion extending from the floor portion in a direction perpendicular to the upper surface; a process cover coupled to the base deck; and a top cover coupled to the base deck and including a ceiling portion and a wall portion, the wall portion extending from the ceiling portion and terminating between the upper surface and the bottom surface of the floor portion of the base deck.

Additionally, the instant invention (as set forth in independent claim 17) provides for a hard disk drive comprising: a base deck including a floor portion and a side wall portion, the floor portion extending between an upper surface and a bottom surface, the side wall portion extending from the floor portion in a direction perpendicular to the upper surface; a top cover coupled to the base deck and including a ceiling portion and a wall portion; and Appln. No.: 17/193,215a weld that directly couples the wall portion of the top cover to the floor portion of the base deck.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a hard disk drive, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1 and 17.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1 and 17.
Moreover, since claims 2-16, 21 and 18, 22 depend from and further limit the allowable subject matter of independent claims 1 and 17, respectively, they too are considered allowable over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688